     Case: 1:20-cv-02322 Document #: 1 Filed: 04/15/20 Page 1 of 33 PageID #:1




                      UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS


ELIZABETH KINSKEY and GRACE    )
KINSKEY, individually and      )
on behalf of all others similarly
                               )
situated,                      )
                               )
           Plaintiffs,         )                   No.
                               )
      v.                       )                   JURY TRIAL DEMANDED
                               )
BARNES & NOBLE COLLEGE         )
BOOKSELLERS, LLC; CENGAGE      )
LEARNING, INC.; FOLLETT HIGHER )
EDUCATION GROUP, INC.; MCGRAW- )
HILL LLC; MCGRAW-HILL GLOBAL   )
EDUCATION HOLDINGS, LLC; and   )
PEARSON EDUCATION, INC.,       )
                               )
           Defendants.         )

                          CLASS ACTION COMPLAINT




                                                   Elizabeth A. Fegan
                                                   FEGAN SCOTT LLC
                                                   150 S. Wacker Dr., 24th Floor
                                                   Chicago, IL 60606
                                                   Ph: 312.741.1019
                                                   Fax: 312.264.0100
                                                   beth@feganscott.com

                                                   Lynn A. Ellenberger
                                                   FEGAN SCOTT, LLC
                                                   500 Grant St., Suite 2900
                                                   Pittsburgh, PA 15219
                                                   Ph: (412) 346.4104
                                                   Fax: (412) 785.2400
                                                   lynn@feganscott.com
        Case: 1:20-cv-02322 Document #: 1 Filed: 04/15/20 Page 2 of 33 PageID #:2




                                   TABLE OF CONTENTS
I.       INTRODUCTION .............................................................................................................. 1
II.     JURISDICTION .................................................................................................................. 4
III.    PARTIES ............................................................................................................................. 4
IV.     FACTS ................................................................................................................................. 7
         A. Historically, college students shopped for textbooks and course
            materials at brick-and-mortar and online retailers or resellers based on
            price............................................................................................................................... 7
         B. Defendants agree to implement “Inclusive Access” to exclude
            competition based on price for Course Materials to college students. ....................... 10
         C. Pursuant to their agreement, Defendant Publishers only sell Course
            Materials to Defendant Retailers. ............................................................................... 12
V.       RELEVANT MARKET.................................................................................................... 16
VI.      ANTITRUST INJURY ..................................................................................................... 18
VII.     INTERSTATE COMMERCE .......................................................................................... 18
VIII.    FRAUDULENT CONCEALMENT................................................................................. 19
IX.      CLASS ALLEGATIONS ................................................................................................. 19
X.       CAUSES OF ACTION ..................................................................................................... 22
XI.      CONCLUSION ................................................................................................................. 29




                                                                      ii
      Case: 1:20-cv-02322 Document #: 1 Filed: 04/15/20 Page 3 of 33 PageID #:3




       Plaintiffs Elizabeth Kinskey and Grace Kinskey (“Plaintiffs”), by and through their

attorneys, bring this action on behalf of themselves and all others similarly situated against the

three dominant publishers of college and graduate school textbooks, Cengage Learning, Inc.

(“Cengage”), McGraw Hill, LLC (f/k/a McGraw-Hill Global Education Holdings, LLC)

(collectively, “McGraw”), and Pearson Education, Inc. (“Pearson,” collectively, the “Publisher

Defendants”), and against the two dominant operators of official on-campus bookstores, Barnes

& Noble College Booksellers, LLC (“B&N”) and Follett Higher Education Group, Inc.

(“Follett,” collectively with B&N, the “Retailer Defendants”).

                                      I.    INTRODUCTION

       1.      Until the last several years, it was an annual rite of passage for college students to

start each semester comparing prices for textbooks and course materials to be purchased for the

upcoming semester. The prices of new books and used books at the campus bookstore were

compared with the prices for new and used books at off-campus bookstores and online at

Amazon, Ebay, resale websites and local website marketplaces. Students even looked to friends

for hand-me-downs and at the library to see how many copies of a book the school owned.

Competition based on price among new and used book retailers for sales of course materials to

college students thrived.

       2.      Faced with this intense competition, the dominant publishers of college textbooks

and dominant retail chains operating on-campus college bookstores conspired to monopolize the

market for college textbooks and course materials by entering into agreements with universities

that restricted the course materials students could buy.

       3.      Called “Inclusive Access,” the agreements require students to obtain their course

materials from their official on-campus bookstore only in an online format and to which access is


                                                 1
      Case: 1:20-cv-02322 Document #: 1 Filed: 04/15/20 Page 4 of 33 PageID #:4




cut off at the end of the semester.

       4.      Because students are not permitted to buy these required course materials from

any other source, Defendants foreclosed competition from new print textbooks, used print

textbooks, and other online sources, and also from off-campus and online bookstores and sellers.

       5.      Defendants’ monopolization of the market for college course materials in

Inclusive Access courses has allowed them to charge higher prices for those course materials

with no legitimate justification, to the detriment of college and graduate students.

       6.      Inclusive Access increases students’ costs and eliminates their choices in order to

increase the profits of textbook publishers and on-campus college bookstore retail chains. As one

recent analysis found, “[p]hrases like ‘inclusive access’ may sound great for students. In reality,

publishers reap the benefits while students have fewer options than ever to save money. These

programs create a virtual monopoly, undercutting academic freedom and low-cost options.”

       7.      Inclusive Access is actually an exclusive agreement between the Publisher

Defendants and Retailer Defendants to protect their prices and profits from competition. Instead

of students being instructed to buy a specific textbook for a class, from any source and in any

format, students in an Inclusive Access course are required to pay for electronic access to the

textbook, at the designated price, from their own official on-campus bookstore.

       8.      Without Inclusive Access, many students would purchase a used version of the

textbook on the secondary market, and the Publisher Defendants would not receive any money

from those sales.

       9.      The Retailer Defendants, who run a majority of all official on-campus college

bookstores in the United States, use Inclusive Access to require students to make the Inclusive

Access textbook purchases from their own on-campus bookstore.




                                                 2
      Case: 1:20-cv-02322 Document #: 1 Filed: 04/15/20 Page 5 of 33 PageID #:5




        10.     Without Inclusive Access, students could buy print or electronic textbooks from

competing sources, and the Retailer Defendants would not receive any money from those sales.

        11.     The Publisher Defendants refuse to sell Inclusive Access materials to any retailers

other than official on-campus bookstores. If off-campus and online retailers were allowed to sell

Inclusive Access materials to students, that competition would reduce prices. This exclusionary

policy prevents competition and keeps prices high.

        12.     Students effectively have no other choice than to purchase Inclusive Access

materials at the designated price from their official on-campus bookstore. Reading assignments,

homework, and quizzes are part of the official Inclusive Access materials, making the right to

opt-out of Inclusive Access illusory. In fact, many colleges allegedly require a student who opts

out to show proof of purchasing the materials from another source – which would be generally

impossible.

        13.     Moreover, at many colleges using Inclusive Access, students in Inclusive Access

courses are automatically signed up for the Inclusive Access materials and automatically charged

for them on their tuition bills.

        14.     There are no pro-competitive justification for Inclusive Access, which always

works to the disadvantage of students. Students pay higher prices, are forced to purchase

electronic materials even if they prefer print, and they receive access to online materials with an

expiration date as opposed to being able to save course materials for future reference or resell

them at the end of the semester.

        15.     Defendants’ actions violate Sections 1 and 2 of the Sherman Act (15 U.S.C. §§ 1

and 2), and Sections 4 and 16 of the Clayton Act (15 U.S.C. §§ 15 and 26). As a result of those

actions, Plaintiffs have been overcharged, and seek treble damages and injunctive relief on




                                                 3
      Case: 1:20-cv-02322 Document #: 1 Filed: 04/15/20 Page 6 of 33 PageID #:6




behalf of themselves and all others similarly situated.

                                       II.          JURISDICTION

        16.     Plaintiffs bring claims under Sections 1 and 2 of the Sherman Antitrust Act, 15

U.S.C. §§ 1, 2, seeking treble damages pursuant to Section 4 of the Clayton Antitrust Act, 15

U.S.C. § 15, and injunctive relief pursuant to Section 16 of the Clayton Antitrust Act, 15 U.S.C.

§ 26. This Court has subject matter jurisdiction over the Plaintiff’s claims pursuant to 28 U.S.C.

§§ 1331 and 1337(a).

        17.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2), as a

substantial part of the events giving rise to the claims herein occurred in this District, and in the

alternative, under 28 U.S.C. § 1391(b)(3), as this court would have personal jurisdiction over

Follett, who is an inhabitant of, and transacts business in, this District.

        18.     This Court has personal jurisdiction over each Defendant on several grounds: (1)

Defendant Follett has its principal place of business in Illinois; (2) Defendants Cengage,

McGraw, and Pearson all transact substantial business in Illinois, including by selling course

materials to students at colleges in Illinois; (3) Defendants B&N and Follett transacted

substantial business in Illinois, including at campus bookstores operated by them; and (4)

Defendants committed acts in furtherance of the conspiracy in Illinois, including establishing

Inclusive Access programs at Illinois colleges and universities.

                                             III.     PARTIES

        19.     Plaintiff Elizabeth Kinskey is a citizen and resident of Winnetka, Illinois.

Plaintiff attends Duquesne University in Pittsburgh, Pennsylvania. On or about January 15,

2019, she was required to purchase and did purchase college textbooks and course materials

through Inclusive Access directly from McGraw-Hill Global Education Holdings, LLC. On or

about January 27, 2020, she was required to purchase and did purchase college textbooks and


                                                       4
      Case: 1:20-cv-02322 Document #: 1 Filed: 04/15/20 Page 7 of 33 PageID #:7




course materials through Inclusive Access directly from McGraw Hill LLC. As a result of the

actions alleged herein, Plaintiff was overcharged for these purchases.

         20.   Plaintiff Grace Kinskey is a resident of a citizen and resident of Winnetka,

Illinois. Plaintiff attends Marquette University in Milwaukee, Wisconsin. To fulfill her course

requirements at Marquette, she took courses at Illinois Central College during summers. In 2016,

she was required to purchase certain course materials which were only available online, directly

from Pearson. As a result of the actions alleged herein, Plaintiff was overcharged for these

purchases.

         21.   Defendant Barnes & Noble College Booksellers, LLC is a Delaware limited

liability company based in Basking Ridge, New Jersey that operates Barnes & Noble’s campus

bookstores on 773 campuses nationwide (as of April 12, 2020), including in Illinois at Concordia

University Chicago, Columbia College Chicago, Illinois Institute of Technology, IIT College –

Kent College of Law, Illinois State University, Northwestern University, Southwestern Illinois

College, and University of Chicago. Barnes & Noble College Booksellers, LLC also operates the

bookstore at Duquesne University where Plaintiff Elizabeth Kinskey attends school. Barnes &

Noble College Booksellers, LLC sells Inclusive Access materials through those bookstores,

among hundreds of others. Barnes & Noble College Booksellers, LLC maintains a registered

agent in Illinois: Capitol Corporate Serv. Inc., 1315 W. Lawrence Ave. Springfield, Illinois

62704.

         22.   Defendant Follett Higher Education Group, Inc. is an Illinois corporation based in

Westchester, Illinois that operates Follett’s 1,200+ campus bookstores nationwide (as of April

12, 2020), including at the following colleges in Illinois: Carl Sandburg College, Chicago State

University, College of DuPage, Governors State University, Knox College, Lewis University,




                                                5
      Case: 1:20-cv-02322 Document #: 1 Filed: 04/15/20 Page 8 of 33 PageID #:8




Loyola University – Chicago, Northern Illinois University, and Southern Illinois University.

Follett Higher Education Group, Inc. sells Inclusive Access materials through those bookstores,

among the hundreds of others. Follett maintains a registered agent in Illinois: CT Corporation

System, 208 S. Lasalle St., Suite 814, Chicago, Illinois 60604.

       23.     Defendant Cengage Learning, Inc. is a Delaware corporation based in Boston,

Massachusetts that publishes college textbooks and course materials, including through Inclusive

Access. Cengage sells textbooks and course materials to citizens and residents attending

colleges and universities in Illinois, among other states. Cengage maintains offices in Illinois,

including at 1 N. State St., Suite 900, Chicago, IL 60602-3308, and a registered agent in Illinois:

Prentice Hall Corporation, 801 Adlai Stevenson Drive, Springfield, Illinois 62703.

       24.     Defendant McGraw-Hill Global Education Holdings, LLC is a limited liability

company based in New York, New York that published college textbooks and course materials,

including through Inclusive Access. McGraw-Hill Global Education Holdings, LLC sold

textbooks and course materials to citizens and residents attending colleges and universities in

Illinois, among other states. McGraw-Hill Global Education Holdings, LLC maintained offices

in Chicago, Illinois and maintains a registered agent in Illinois: Cogency Global Inc., 600 South

Second St., Suite 404, Springfield, Illinois 62704. McGraw-Hill Global Education Holdings,

LLC is now known as McGraw-Hill LLC.

       25.     Defendant McGraw-Hill LLC (f/k/a McGraw-Hill Global Education Holdings,

LLC) is a Delaware limited liability company with its principal place of business in New York,

New York that publishes and sells college textbooks and course materials, including through

Inclusive Access. McGraw-Hill LLC sells textbooks and course materials to citizens and

residents attending colleges and universities in Illinois, among other states. McGraw-Hill LLC




                                                 6
      Case: 1:20-cv-02322 Document #: 1 Filed: 04/15/20 Page 9 of 33 PageID #:9




maintains an office in Chicago, Illinois and a registered agent in Illinois: Cogency Global Inc.,

600 South Second St., Suite 404, Springfield, Illinois 62704.

       26.      Defendant Pearson Education, Inc. is a Delaware corporation based in Upper

Saddle River, New Jersey that publishes college textbooks and course materials, including

through Inclusive Access. Pearson sells textbooks and course materials to citizens and residents

attending colleges and universities in Illinois, among other states. Pearson maintains offices in

Winnetka, Illinois and maintains a registered agent in Illinois: CT Corporation System, 208 S.

Lasalle St., Suite 814, Chicago, Illinois 60604.

                                          IV.      FACTS

             A. Historically, college students shopped for textbooks and course
                materials at brick-and-mortar and online retailers or resellers based
                on price.

       27.      Higher education course materials consist of traditional printed textbooks and other

materials, as well as digital textbooks and e-textbooks, which have been used as an alternative to

traditional, hard copy materials. Students historically obtain e-textbooks by purchasing access

codes (or unique serial numbers) that are used to unlock digital textbooks (“Course Materials”).

These Course Materials sometimes also include homework, assignments, quizzes, tests, and/or

other learning software online.

       28.      In December 2019, the Association of American Publishers estimated the reported

annual revenue for higher education Course Materials in the United States to be nearly $3 billion.

       29.      The market for the materials for each course is captive; although students are the

Course Materials’ end consumers, the Universities (and their faculty) select which Course

Materials the students must purchase.

       30.      The Publisher Defendants manufacture and sell and/or rent Course Materials and

control at least 80%, and reportedly closer to 90%, of the relevant market (or all relevant markets


                                                   7
     Case: 1:20-cv-02322 Document #: 1 Filed: 04/15/20 Page 10 of 33 PageID #:10




in which the publishers sell Course Materials) nationwide. They have been the dominant firms in

the market for the last 30 years.

        31.     Thus, the Publishers market Course Materials to colleges and universities, not their

students, and the Publishers generally do not market the Course Materials on price or other

aspects important to students. In a properly functioning market, the Publishers would compete

with each other to publish Course Materials for each University’s classes and that competition

would include the type, content, quality, service, and price of Course Materials.

        32.     The Publishers have always made available for sale and sold Course Materials to

both Defendant Retailers and other retailers. The Defendant Retailers contract with the

Universities for an “on-campus” location that sells and rents Course Materials. Independent

retailers, which include both brick-and-mortar locations as well as online sellers and platforms,

compete with the Defendant Retailers to sell and rent Course Materials to students.

        33.     For colleges and universities that lease or subcontract their collegiate retail

operations (rather than having them run by the institution itself), each such school has one lease-

operated collegiate retailer, which has generally paid the school for the right to operate the on-

campus store. The Defendant Retailers operate over 50% of the on-campus stores nationwide,

and they normally compete with each other to operate each school’s on-campus store.

        34.     Historically, the retailers engaged in full and open competition for student

purchases of higher education Course Materials. Schools and faculty members selected Course

Materials; publishers made available and sold such Course Materials to all retailers at the same

price; and the students searched for competitive pricing and terms on those Course Materials—

ultimately making purchases either from the Defendant Retailers, independent retailers, or other

resellers of the materials.




                                                  8
     Case: 1:20-cv-02322 Document #: 1 Filed: 04/15/20 Page 11 of 33 PageID #:11




           35.   Competition between retailers acted as a check on the captive Course Materials

market—multiple opportunities existed for students to seek lower prices and preferred sales

terms, such as on Amazon or Ebay.

           36.   Course Materials are identified and described in the market by an assigned

International Standard Book Number (“ISBN”), a unique, numeric book identifier. Retailers

(generally direct purchasers of the Course Materials from the publishers) and consumers

(generally students) use the ISBN to locate the Course Materials for purchase or sale.

Particularly since the early 2000s, when the sale of Course Materials online became more

prevalent, students began using ISBNs to find Course Materials and locate the most competitive

pricing. Publishers purchase ISBNs from an affiliate of the International ISBN Agency and

assign them to Course Materials. Historically, a new ISBN is only assigned to each separate

edition of a publication. Thus, if a publication with a certain ISBN was previously released (i.e., is

not a brand-new publication), it can be identified and purchased, sold, or rented on the secondary

market, without requiring a new purchase from a Publisher.

           37.   Prior to the conspiracy alleged herein, student spending on textbooks from the

Publishers had declined considerably as students had access to many alternatives to the purchase

of new print or electronic textbooks from official on-campus stores, including used textbooks or

purchasing from alternative retail options such as off-campus bookstores or online bookstores or

sellers.

           38.   From 1997 to 2007, university bookstores reportedly sold used books at an

average of just under 75% of the new textbook price due to contract constraints requiring used

book pricing to be no higher than 75% of the new book price.

           39.   A 2015 study found that used textbook prices on sites like Amazon.com averaged




                                                  9
    Case: 1:20-cv-02322 Document #: 1 Filed: 04/15/20 Page 12 of 33 PageID #:12




30% of the price of new textbooks. One study found that this more open competition, while

decreasing prices for students, had also decreased the profits of the Publisher Defendants, which

increased the Publisher Defendants’ incentive to try to marginalize or eliminate the secondary

market.

       40.      As the sale of Course Materials (over the Internet, by Amazon, and through rentals)

increased competition, lowered prices, and increased the availability of Course Materials, the

Publisher Defendants looked for ways to reduce or eliminate competition and increase their

revenues. As an example, the Publisher Defendants moved to custom packaging and/or custom

delivery of Course Materials with one-time digital access codes, “custom books” (i.e., offering

the same book with minimal alterations as an entirely new product), or other offerings that

created a unique International Standard Book Number (“ISBN”) and hindered or made it

impossible to acquire the Course Materials in a used or second-hand format.

       41.      But even for these “new” Course Materials without a secondary market,

independent bookstores could still obtain access to the Course Materials from the Publishers at

the same cost as other retailers, and thus adapted and continued to offer lower prices, preferred

sales terms, or rental selections, remaining competitive and maintaining choices for students in

the Course Materials market.


             B. Defendants agree to implement “Inclusive Access” to exclude
                competition based on price for Course Materials to college students.

       42.      In 2016, the Publisher Defendants formed Educational Publishers Enforcement

Group (“Enforcement Group”). The supposed purpose of the Enforcement Group was to work

against textbook counterfeiting.

       43.      The Enforcement Group created what it alleged were anti-counterfeiting practices

called the EPEG Guidelines, but those EPEG Guidelines in fact serve to limit which retailers are


                                                 10
     Case: 1:20-cv-02322 Document #: 1 Filed: 04/15/20 Page 13 of 33 PageID #:13




allowed to sell textbooks in order to limit supply to enable the Publishers to have a captive

market and charge higher prices. The Enforcement Group created a “white list” of acceptable

retailers, and encouraged its members to refuse to sell to anyone not on the white list as a means

of reducing competition from off-campus and online sellers, despite the fact that the vast

majority of those sellers were simply selling used textbooks and were not engaged in

counterfeiting.

        44.       In fact, the Enforcement Group has facilitated communication among the

Publishers to implement a new program called “Inclusive Access” and enforce its terms.

        45.       In response to the decrease in their profits caused by the competition described

above, the Publishers created and implemented the Inclusive Access system to exclude competition

and raise prices.

        46.       Under Inclusive Access, students receive access to the online version of the textbook,

the access expires after the semester is over, and the cost is often billed directly to a student’s tuition

bill. This can be arranged only through the official campus bookstore, whether run by a Retailer

Defendant or directly by the college. Students are normally unable to purchase the Inclusive Access

materials from any other source, because the Publisher Defendants refuse to sell them to off-campus

bookstores or online bookstores.

        47.       Students are effectively required to purchase the Inclusive Access materials in

order to obtain necessary materials to pass the course.

        48.       Students are often automatically subscribed to Inclusive Access materials and are

automatically billed for them on their tuition bills.

        49.       While students technically have the legal right to opt-out of purchasing Inclusive

Access materials, those materials are not available from other sources, and so a student who opts

out of purchasing them would not be able to do necessary reading assignments and homework


                                                    11
     Case: 1:20-cv-02322 Document #: 1 Filed: 04/15/20 Page 14 of 33 PageID #:14




problems. In some cases, a student who opts out is required to certify that they will purchase the

Inclusive Access materials elsewhere, even though they are usually not available from other

sources.

        50.      The effect of Inclusive Access is to exclude any competition for course material

purchases by eliminating the secondary market and eliminating other sources for students to

purchase the Inclusive Access textbooks – students’ only option is mandated purchases of

Inclusive Access materials from the Publisher Defendants and (at the majority of campuses

where Retailer Defendants operate the official on-campus bookstore) the Retailer Defendants.

        51.      Defendants’ Inclusive Access scheme has allowed them to arrest the decline in profits

resulting from these trends of declining student spending on textbooks and stagnant new textbook

prices that resulted from increased competition, and instead allowed them to preserve and increase

their profits in the growing Inclusive Access sector by monopolizing the market or markets for

Inclusive Access textbooks and charging supracompetitive prices for those textbooks.

        52.      The Enforcement Group thus functions to allow the Publisher Defendants to

communicate with one another in order to collude in imposing Inclusive Access, and to impose

pretextual anti-counterfeiting policies that actually serve to restrict competition for textbooks. All

three Publisher Defendants are members of the Enforcement Group and have been part of it since

its inception.


              C. Pursuant to their agreement, Defendant Publishers only sell Course
                 Materials to Defendant Retailers.

        53.      On many campuses where the official on-campus bookstore is run by a Retailer

Defendant, Inclusive Access is an exclusive arrangement between the Publisher Defendants, the

Retailer Defendant, and the university. These arrangements are set forth in license agreements

between each Publisher Defendant, the Retailer Defendant, and the university that the Publisher


                                                  12
    Case: 1:20-cv-02322 Document #: 1 Filed: 04/15/20 Page 15 of 33 PageID #:15




Defendant will only sell Inclusive Access materials at that university through the Retailer

Defendant that operates the official on-campus bookstore. These license agreements are nearly

identical to one another, further evidence of collusion between Defendants to impose the

Inclusive Access program.

       54.     There are also direct exclusivity agreements between each Publisher Defendant

and each Retailer Defendant, which are operative when there is not a license agreement

involving a university where the Retailer Defendant operates. Per this agreement, the Publisher

Defendant will not sell Inclusive Access materials to retailers other than the Retailer Defendant

on the campuses where it operates. This allows for even more rapid expansion of the Inclusive

Access system, since it doesn’t require a formal license agreement to be executed with each

university.

       55.     When retailers other than the Retailer Defendants or on-campus bookstores run by

universities have approached the Publisher Defendants and asked to purchase Inclusive Access

materials to sell to students, they were refused. The Publisher Defendants either stated that they

had an exclusive arrangement with the Retailer Defendant or college-run on-campus store, or

that the Inclusive Access materials could not be made available in a format that would allow

those off-campus or online retailers to resell them.

       56.     In the few instances where the Publisher Defendants did sell Inclusive Access

materials to off-campus retailers, often only after legal intervention, the materials were sold at a

substantially higher price than they were sold to the Retailer Defendants or to college-run on-

campus bookstores. This resulted in the off-campus retailers being unable to sell the materials at

a competitive price and unable to compete with the Retailer Defendants or college-run on-

campus bookstores for sales.




                                                 13
    Case: 1:20-cv-02322 Document #: 1 Filed: 04/15/20 Page 16 of 33 PageID #:16




       57.        The Publisher Defendants and Retailer Defendants claim that Inclusive Access

has technological advantages, but in reality, it simply offers the same textbooks and course

materials that were offered before, but in a restricted electronic-only format, and with time-

limited access.

       58.        In addition to being more expensive, Inclusive Access also does not allow

students who learn better from a print format to use print. Students also cannot keep the materials

for future reference, to help them in future classes and in their careers.

       59.        Inclusive Access can require professors to spend class time explaining how to use

the system, and students can be cut off from the materials when there are technical problems or

when they don’t have Internet access, both problems that don’t exist with standard textbooks.

       60.        A study by the Tennessee Board of Regents comparing student performance

before and after the use of Inclusive Access found that the percentage of students who obtained a

grade of at least “C” actually declined in a majority of courses after switching to Inclusive

Access.

       61.        The Publisher Defendants have also justified Inclusive Access by claiming that

the cost to students is lower. However, while the cost may in some cases be lower than the list

price of new versions of the Inclusive Access textbooks (which is set by the Publisher

Defendants and can be artificially inflated to make it appear that Inclusive Access is a bargain), it

is far higher than the price that would exist in the event of open competition from used books,

off-campus retailers, and online retailers and sellers.

       62.        Several examples follow:

                  a.     At UCLA, the Inclusive Access price of N. Gregory Mankiw’s Principles

of Economics is allegedly $108.98. The same textbook can allegedly be rented for $34.51 on




                                                  14
    Case: 1:20-cv-02322 Document #: 1 Filed: 04/15/20 Page 17 of 33 PageID #:17




Amazon or Chegg. Mankiw is estimated to have made $42 million in royalties from his textbook,

illustrating the profitability of a best-selling textbook title such as many of those in the Inclusive

Access system.

                 b.    At Ohio State University, for the course CHEM 1250 General Chemistry

for Engineers, students were required to purchase Chemistry, The Central Science (14th Edition),

Brown et al. (ISBN 978-0134414232). The Inclusive Access list price was $98.00 and price at

which students could purchase the book through Inclusive Access was $41.62. Had students

been able to shop for a hard copy of the textbook outside of Inclusive Access, the price was

lower: $24.99 for a used copy and $14.99 to rent a copy.

                 c.    Likewise, at Ohio State, for the course BUSFIN 3300 Introduction to

Insurance and Risk, students were required to purchase Principles of Risk Management and

Insurance (ISBN 978-0134082578). The Inclusive Access list price was $79.99 and price at

which students could purchase the book through Inclusive Access was $53.99. Had students

been able to shop for a hard copy of the textbook outside of Inclusive Access, the price was

lower: $47.61 for a used copy and $14.00 for a .pdf.

       63.     Moreover, in a recent survey of book and supply costs at universities for the

period 1999-2018, the overall cost has risen at Duquesne University where Plaintiff Elizabeth

Kinskey attends. Duquesne reported average costs of $1,000 from 2008-14, but those costs have

risen to $1,400 for the most recent period.

       64.     The Publisher Defendants’ executives have stated their intention to eliminate the

used book market. Cengage CEO Michael Hansen agreed in an interview that his goal is to rid

the industry of the used textbook market. McGraw-Hill CEO Nana Banerjee stated: “[a]nd there

is a half-life that is associated with kind of taking out this used secondary market book enterprise




                                                  15
     Case: 1:20-cv-02322 Document #: 1 Filed: 04/15/20 Page 18 of 33 PageID #:18




that really has been a disruptor for us.”

                                    V.      RELEVANT MARKET


          65.   Plaintiffs allege that Defendants’ conduct was per se illegal: the Publisher

Defendants and Retailer Defendants colluded to establish and operate the Inclusive Access

system in order to restrict the supply of textbooks and monopolize the market for textbooks so

that they could raise prices.

          66.   However, to the extent that Plaintiffs’ claims must proceed under the rule of

reason or otherwise require the definition of a relevant market, Plaintiffs alternatively allege as

follow.

          67.   The relevant product market for the purposes of the antitrust claims in this action is

the market for higher education textbooks and course materials for courses subject to Inclusive

Access (the “Inclusive Access Market”).

          68.   The Inclusive Access conspiracy by Defendants seeks to use Inclusive Access to

eliminate competition from new textbooks, used textbooks, and other electronic versions of

textbooks, and from other online and physical textbook sellers.

          69.   The Inclusive Access Market is a product market consisting only of Inclusive Access

textbooks. There are no substitutes for an Inclusive Access textbook. The availability of new or used

textbooks does not constrain the price of Inclusive Access textbooks, because students are not

allowed to use those textbooks in place of the Inclusive Access textbooks.

          70.   Inclusive Access textbooks can only be purchased from official on-campus retailers,

whether run by the Retailer Defendants or by a college itself. Inclusive Access textbooks are

generally not available from any other source, or in the rare instances when they are, they are more

expensive. Therefore, the isolated availability of Inclusive Access textbooks from other sources does

not constrain their price from official on-campus retailers.


                                                   16
     Case: 1:20-cv-02322 Document #: 1 Filed: 04/15/20 Page 19 of 33 PageID #:19




        71.     At all relevant times, the Publisher Defendants had substantial market power in the

Inclusive Access Market. On information and belief, the Publisher Defendants have a market share of

over 90% in the Inclusive Access Market.

        72.     The Publisher Defendants had the power to maintain the price of Inclusive Access

materials at supracompetitive levels, and to do so profitably without losing substantial sales.

        73.     The relevant geographic market is the United States.

        74.     At all relevant times, the Retailer Defendants had substantial market power in the

Inclusive Access Market at all colleges in which they operate official on-campus bookstores that

have Inclusive Access programs. The Retailer Defendants had the power to maintain the price of

Inclusive Access materials on those campuses at supracompetitive levels, and to do so profitably

without losing substantial sales.

        75.     The Retailer Defendants have over a 50% market share in the percentage of official

on-campus bookstores that they operate, and they serve nearly two-thirds of the nation’s college and

graduate students, and therefore have a very high market share in the overall Inclusive Access

Market.

        76.     The Inclusive Access Market is susceptible to collusion due to a small number of

dominant publishers, the monopoly position of on-campus bookstores, the captive market of students

who need the Inclusive Access textbooks to pass their classes, and high barriers to entry due to

Publisher Defendants’ and Retailer Defendants’ longstanding relationships with textbook authors,

professors assigning textbooks, and universities.

        77.     If the Defendants’ actions are not enjoined, the Inclusive Access Market is likely to

take over more and more college textbook and course materials sales, resulting in higher prices and

reduced choice for more students on more campuses and in more of their courses.




                                                    17
    Case: 1:20-cv-02322 Document #: 1 Filed: 04/15/20 Page 20 of 33 PageID #:20




                                     VI.   ANTITRUST INJURY

        78.     At colleges that use Inclusive Access whose bookstores are run by the Retailer

Defendants, the Publisher Defendants and Retailer Defendants’ actions have forced Plaintiffs and

Class members to purchase Inclusive Access textbooks from only the Retailer Defendants,

causing them to pay higher prices than if the textbooks were available in multiple formats and

from different sources, including the secondary market.

        79.     At colleges that use Inclusive Access whose bookstores are college-run, the

Publisher Defendants’ actions have forced Class members to purchase Inclusive Access

textbooks from only their official college-run bookstore, causing them to pay higher prices than

if the textbooks were available in multiple formats and from different sources, including the

secondary market.

        80.     Without Inclusive Access, Plaintiffs and other Class members would have many

options to purchase textbooks, including new and used versions of print textbooks and electronic

versions of textbooks, and purchasing from on-campus bookstores, off-campus bookstores, and

online sources, including the secondary market, and competition between those options would

result in lower prices.

        81.     Defendants’ actions have injured Plaintiffs and other Class members and they

have suffered antitrust injury as a result.

                              VII.     INTERSTATE COMMERCE

        82.     Defendants’ actions have had a significant effect on interstate commerce in the

market for college textbooks.

        83.     B&N has on-campus college bookstores in 43 states. On information and belief,

B&N sells Inclusive Access to students in all 43 of those states.

        84.     Follett has on-campus college bookstores in 48 states. On information and belief,


                                                18
    Case: 1:20-cv-02322 Document #: 1 Filed: 04/15/20 Page 21 of 33 PageID #:21




Follett sells Inclusive Access to students in all 48 of those states.

       85.     Cengage, McGraw, and Pearson sell textbooks and course materials through

Inclusive Access to students in all 50 states.

       86.     The conspiracy herein had a substantial effect on the national market for college

textbooks, including the national market for college textbooks subject to Inclusive Access

programs.

                          VIII.    FRAUDULENT CONCEALMENT

       87.     The Defendants concealed their conspiracy from Plaintiffs and other members of

the Class. The Defendants’ actions in developing and implementing the Inclusive Access

conspiracy occurred in private communications, including through trade associations that

claimed publicly to have other purposes. The Defendants’ public statements promoted Inclusive

Access to students and universities as being a technological advance, being cheaper, or being a

response to consumer demand, not as a conspiracy to raise prices and increase profits by

eliminating competition.

       88.     Plaintiffs and other members of the Class did not have access to information that

would have alerted them to the possibility of the conspiracy between the Publisher Defendants

and Retailer Defendants. A college student instructed that the textbook for a certain course

would only be available through Inclusive Access would not reasonably suspect that it was the

result of a conspiracy to increase profits by eliminating competition at the students’ expense.

       89.     In light of the above, the Publisher Defendants and Retailer Defendants’ knowing

and active efforts to conceal the conspiracy and the conduct behind it should be deemed to toll

any statute of limitations herein, and to estop Defendants from using any statute of limitations

defense in this action.

                                  IX.    CLASS ALLEGATIONS


                                                  19
    Case: 1:20-cv-02322 Document #: 1 Filed: 04/15/20 Page 22 of 33 PageID #:22




       90.     Plaintiffs bring this action on behalf of themselves and all others similarly situated

pursuant to Federal Rule of Civil Procedure 23(b)(2) and 23(b)(3) as representatives of a Class

defined as follows:

               All students at colleges or graduate schools in the United States
               and its territories who were required to purchase textbooks or
               course materials through Inclusive Access.

Excluded from the Class are Defendants and their employees.

       91.     Plaintiffs satisfy Fed. R. Civ. P. 23(a)(1). The members of the Class are so

numerous that joinder is impracticable. There are at least hundreds of thousands if not millions of

college students who were required to purchase textbooks and other course materials from the

Defendants under Inclusive Access plans.

       92.     Plaintiffs satisfy Rule 23(a)(2) and (b)(3). There are numerous questions of law

and fact that are common to the Class and that predominate over any issues affecting individual

members of the Class, including, inter alia:

                   a. Whether the Publisher Defendants and Retailer Defendants agreed to create,

                        promote, implement and enforce the Inclusive Access system;

                   b. Whether the Publisher Defendants agreed with college-run campus bookstores

                        to create, promote, implement and enforce the Inclusive Access system on

                        those campuses;

                   c. Whether the Publisher Defendants agreed among themselves to fix and raise

                        the price of textbooks and course materials under the Inclusive Access system;

                   d. Whether the Publisher Defendants refused to deal with independent retailers

                        who sought to sell Inclusive Access materials;

                   e. Whether those agreements violated the federal antitrust laws;

                   f.   The time period, number of universities, and number of students affected by



                                                  20
Case: 1:20-cv-02322 Document #: 1 Filed: 04/15/20 Page 23 of 33 PageID #:23




                the Inclusive Access system;

           g. Whether the Publisher Defendants had market power in the market for college

                textbooks and course materials subject to Inclusive Access;

           h. Whether the Publisher Defendants substantially foreclosed competition in the

                market for college textbooks and course materials subject to Inclusive Access;

           i.   Whether the Retailer Defendants had monopoly power in the market for

                college textbooks and course materials subject to Inclusive Access on the

                campuses in which they operate official on-campus bookstores;

           j.   Whether Inclusive Access has a legitimate pro-competitive justification;

           k. Whether the conduct alleged herein has artificially maintained, preserved, or

                enhanced the Publisher Defendants’ market power in the market for college

                textbooks and course materials subject to Inclusive Access;

           l.   Whether the conduct alleged herein has artificially maintained, preserved, or

                enhanced the Retailer Defendants’ monopoly power in the market for college

                textbooks and course materials subject to Inclusive Access on the campuses in

                which they operate official on-campus bookstores;

           m. Whether the actions of the Publisher Defendants as described herein were a

                violation of the Sherman Act;

           n. Whether the actions of the Retailer Defendants as described herein were a

                violation of the Sherman Act;

           o. Whether Plaintiffs and the Class suffered injury as a result of the Defendants’

                actions, and if so, the extent of those damages; and

           p. The appropriate injunctive and equitable relief for the Class.

  93.   Plaintiffs satisfy Rule 23(a)(3). Plaintiffs’ interests are typical of, and not



                                           21
     Case: 1:20-cv-02322 Document #: 1 Filed: 04/15/20 Page 24 of 33 PageID #:24




antagonistic to, those of other or absent members of the Class, such that they can fairly and

adequately represent and protect their interests.

        94.     Plaintiffs and their counsel satisfy Rule 23(a)(4). Plaintiffs have retained counsel

with substantial experience litigating complex antitrust class actions.

        95.     Plaintiffs satisfy Rule 23(b)(1). If individual Class members prosecuted many

separate actions, there would be a risk that the outcomes of those actions would be inconsistent with

one another.


        96.     Class certification is also appropriate under Rule 23(b)(2) because Defendants

have acted and refused to act on grounds generally applicable to the Classes as a whole, such that

final injunctive relief is appropriate with respect to the Classes as a whole. Such injunctive relief

includes, but is not limited to, the implementation of systemic changes to prevent such conduct

in the future as mentioned above.

        97.     A class action is superior to any other available means for the fair and efficient

adjudication of this controversy, and no unusual difficulties are likely to be encountered in the

management of this class action. The purpose of a class action is to permit litigation against

wrongdoers even when damages to an individual plaintiff may not be sufficient to justify

individual litigation. Individual litigation by each class member would also strain the court

system, create the potential for inconsistent or contradictory judgments, and increase the delay

and expense to all parties and the court system. By contrast, the class action presents far fewer

management difficulties and provides the benefits of a single adjudication, economies of scale,

and comprehensive supervision by a single court.


                                    X.     CAUSES OF ACTION

                               COUNT ONE
              UNLAWFUL AGREEMENT TO RESTRAIN TRADE (15 U.S.C. § 1)

        98.     Plaintiffs repeat and reallege each of the allegations contained in the paragraphs



                                                    22
     Case: 1:20-cv-02322 Document #: 1 Filed: 04/15/20 Page 25 of 33 PageID #:25




above as if fully set forth herein.

        99.     The Publisher Defendants agreed to restrain trade in textbooks through the

Inclusive Access conspiracy described herein: (1) working with the Retailer Defendants and

college-run bookstores to impose Inclusive Access, (2) arranging to have universities mandate

the purchase of Inclusive Access textbooks by students, (3) arranging to have universities

prohibit the use of non-Inclusive Access textbooks by students in Inclusive Access courses, and

(4) refusing to sell Inclusive Access textbooks to retailers other than official on-campus

bookstores, whether run by the Retailer Defendants or by colleges themselves, including by

imposing pretextual anti-counterfeiting standards, all with the intention of eliminating

competition and raising prices by establishing a captive market for textbooks through Inclusive

Access.

        100.    The Retailer Defendants agreed to restrain trade in textbooks on the universities

on which they operate official on-campus bookstores through the Inclusive Access conspiracy

described herein: (1) working with the Publisher Defendants and universities to impose Inclusive

Access, (2) arranging to have universities mandate the purchase of Inclusive Access textbooks by

students, and (3) arranging to have universities prohibit the use of non-Inclusive Access

textbooks by students in Inclusive Access courses, all with the intention of eliminating

competition and raising prices by establishing a captive market for textbooks through Inclusive

Access.

        101.    As a result of the Publisher Defendants and Retailer Defendants’ Inclusive Access

agreements as described herein, Plaintiffs and other Class members had to pay higher prices for

textbooks as a result of the elimination of competition, and it has therefore caused them injury.

        102.    Plaintiffs and the Class also seek an injunction against Defendants, preventing and




                                                23
     Case: 1:20-cv-02322 Document #: 1 Filed: 04/15/20 Page 26 of 33 PageID #:26




restraining the violations alleged above, under § 16 of the Clayton Act.

                                     COUNT TWO
                               MONOPOLIZATION (15 U.S.C. §2)

        103.    Plaintiffs repeat and reallege each of the allegations contained in the paragraphs

above as if fully set forth herein.

        104.    In the market for Inclusive Access textbooks at each individual university that

uses Inclusive Access, the Publisher Defendants (and the Retailer Defendants at universities

where they run the official on-campus bookstore) have monopoly power, and acquired that

power willfully through the conspiracy described herein rather than through any technological

advantages from, or consumer demand for, Inclusive Access.

        105.    In the market for Inclusive Access textbooks at each individual university that

uses Inclusive Access, at universities at which a Retailer Defendant runs the official on-campus

bookstore, the Publisher Defendants and Retailer Defendants acquired their monopoly power

through anticompetitive and exclusionary means: (1) arranging to have the university mandate

that students purchase Inclusive Access textbooks and purchase them only from the Retailer

Defendant who runs the official on-campus bookstore, (2) arranging to have the university

prohibit the use of non-Inclusive Access textbooks by students in Inclusive Access courses, and

(3) the Publisher Defendants refusing to sell Inclusive Access textbooks to retailers other than

the official on-campus bookstore run by the Retailer Defendant, including by imposing

pretextual anti-counterfeiting standards.

        106.    In the market for Inclusive Access textbooks at each individual university that

uses Inclusive Access, at universities where the university runs the official on-campus bookstore,

the Publisher Defendants acquired their monopoly power through anticompetitive and

exclusionary means: (1) arranging to have the university mandate that students purchase



                                                 24
     Case: 1:20-cv-02322 Document #: 1 Filed: 04/15/20 Page 27 of 33 PageID #:27




Inclusive Access textbooks and purchase them only from the official on-campus bookstore, (2)

arranging to have the university prohibit the use of non-Inclusive Access textbooks by students

in Inclusive Access courses, and (3) refusing to sell Inclusive Access textbooks to retailers other

than the official on-campus bookstore, including by imposing pretextual anti-counterfeiting

standards.

        107.    These actions by the Publisher Defendants and Retailer Defendants have served to

create and maintain their monopoly for Inclusive Access textbooks at each such university, in

violation of 15 U.S.C. §2.

        108.    The Publisher Defendants and Retailer Defendants’ violation of 15 U.S.C. §2 has

caused injury to Plaintiffs and other Class members by forcing them to pay higher prices for

textbooks than they would pay in a competitive market for textbooks in the absence of

Defendants’ anticompetitive Inclusive Access practices.

        109.    Plaintiffs and the Class also seek an injunction against Defendants, preventing and

restraining the violations alleged above, under § 16 of the Clayton Act.

                                 COUNT THREE
                      ATTEMPTED MONOPOLIZATION (15 U.S.C. §2)

        110.    Plaintiffs repeat and reallege each of the allegations contained in the paragraphs

above as if fully set forth herein.

        111.    In the market for Inclusive Access textbooks at each individual university that

uses Inclusive Access, the Publisher Defendants (and the Retailer Defendants at universities

where they run the official on-campus bookstore) engaged in predatory and anticompetitive

conduct with the specific intent of monopolizing that market, and with a dangerous probability of

monopolizing that market.

        112.    In the market for Inclusive Access textbooks at each individual university that



                                                 25
    Case: 1:20-cv-02322 Document #: 1 Filed: 04/15/20 Page 28 of 33 PageID #:28




uses Inclusive Access, at universities at which a Retailer Defendant runs the official on-campus

bookstore, the Publisher Defendants and Retailer Defendants engaged in the following

anticompetitive and exclusionary conduct with the specific intent of monopolizing the market:

(1) arranging to have the university mandate that students purchase Inclusive Access textbooks

and purchase them only from the Retailer Defendant who runs the official on-campus bookstore,

(2) arranging to have the university prohibit the use of non-Inclusive Access textbooks by

students in Inclusive Access courses, and (3) the Publisher Defendants refusing to sell Inclusive

Access textbooks to retailers other than the official on-campus bookstore run by the Retailer

Defendant, including by imposing pretextual anti-counterfeiting standards.

       113.    In the market for Inclusive Access textbooks at each individual university that

uses Inclusive Access and at universities where the university runs the official on-campus

bookstore, the Publisher Defendants engaged in the following anticompetitive and exclusionary

conduct with the specific intent of monopolizing the market: (1) arranging to have the university

mandate that students purchase Inclusive Access textbooks and purchase them only from the

official on-campus bookstore, (2) arranging to have the university prohibit the use of non-

Inclusive Access textbooks by students in Inclusive Access courses, and (3) refusing to sell

Inclusive Access textbooks to retailers other than the official on-campus bookstore, including by

imposing pretextual anti-counterfeiting standards.

       114.    There is a dangerous probability that the Publisher Defendants’ conduct will in

fact monopolize the market for Inclusive Access textbooks at universities that use Inclusive

Access, and that the Retailer Defendants’ conduct will in fact monopolize the market for

Inclusive Access textbooks at the universities at which they operate the official on-campus

bookstores, since through these policies they have excluded all other possible competition from




                                                26
     Case: 1:20-cv-02322 Document #: 1 Filed: 04/15/20 Page 29 of 33 PageID #:29




that market.

        115.    These actions by the Publisher Defendants (and Retailer Defendants where

applicable) are attempted monopolization of the market for Inclusive Access textbooks at each

such university, in violation of 15 U.S.C. §2.

        116.    The Publisher Defendants and Retailer Defendants’ violation of 15 U.S.C. §2 has

caused injury to Plaintiffs and other Class members by forcing them to pay higher prices for

textbooks than they would pay in a competitive market for textbooks in the absence of

Defendants’ anticompetitive Inclusive Access practices.

        117.    Plaintiffs and the Class also seek an injunction against Defendants, preventing and

restraining the violations alleged above, under § 16 of the Clayton Act.

                                   COUNT FOUR
                       CONSPIRACY TO MONOPOLIZE (15 U.S.C. §2)

        118.    Plaintiffs repeat and reallege each of the allegations contained in the paragraphs

above as if fully set forth herein.

        119.    The Publisher Defendants colluded to restrain trade in textbooks through the

Inclusive Access conspiracy described herein, with the specific intent to monopolize the market

for Inclusive Access textbooks: (1) working with the Retailer Defendants and college-run

bookstores to impose Inclusive Access, (2) arranging to have universities mandate the purchase

of Inclusive Access textbooks by students, (3) arranging to have universities prohibit the use of

non-Inclusive Access textbooks by students in Inclusive Access courses, and (4) refusing to sell

Inclusive Access textbooks to retailers other than official on-campus bookstores, whether run by

the Retailer Defendants or by colleges themselves, including by imposing pretextual anti-

counterfeiting standards, all with the intention of eliminating competition and raising prices by

establishing a captive market for textbooks through Inclusive Access.



                                                 27
    Case: 1:20-cv-02322 Document #: 1 Filed: 04/15/20 Page 30 of 33 PageID #:30




       120.    The Retailer Defendants colluded to restrain trade in textbooks on the universities

on which they operate official on-campus bookstores through the Inclusive Access conspiracy

described herein, with the specific intent to monopolize the market for Inclusive Access

textbooks on those universities: (1) working with the Publisher Defendants and universities to

impose Inclusive Access, (2) arranging to have universities mandate the purchase of Inclusive

Access textbooks by students, and (3) arranging to have universities prohibit the use of non-

Inclusive Access textbooks by students in Inclusive Access courses, all with the intention of

eliminating competition and raising prices by establishing a captive market for textbooks through

Inclusive Access.

       121.    The Publisher Defendants and Retailer Defendants committed overt acts in

furtherance of the conspiracy alleged herein, including entering into exclusivity agreements

between Publisher Defendants, Retailer Defendants, and universities, between Publisher

Defendants and Retailer Defendants, and between Publisher Defendants and universities.

       122.    These actions by the Publisher Defendants (and Retailer Defendants where

applicable) are a conspiracy to monopolize the market for Inclusive Access textbooks at each

such university, in violation of 15 U.S.C. §2.

       123.    The Publisher Defendants and Retailer Defendants’ conspiracy to monopolize the

market for Inclusive Access textbooks at each such university in violation of 15 U.S.C. §2 has

caused injury to Plaintiffs and other Class members by forcing them to pay higher prices for

textbooks than they would pay in a competitive market for textbooks in the absence of

Defendants’ anticompetitive Inclusive Access practices.

       124.    Plaintiffs and the Class also seek an injunction against Defendants, preventing and

restraining the violations alleged above, under § 16 of the Clayton Act.




                                                 28
Case: 1:20-cv-02322 Document #: 1 Filed: 04/15/20 Page 31 of 33 PageID #:31




                                XI.      CONCLUSION

  WHEREFORE, Plaintiffs respectfully request that this Court grant the following relief:

     a) Certify the Class, appoint Plaintiffs as class representatives and their counsel as

         Class Counsel;

     b) Enter judgment against Defendants for violations of 15 U.S.C. § 1 and 2;

     c) Award, pursuant to 15 U.S.C. § 15, compensatory and trebled damages to the

         Class resulting from Defendants’ violations of the Sherman Act;

     d) Order, pursuant to 15 U.S.C. § 26, permanent injunctive relief preventing

         Defendants from continuing their unlawful acts in violation of the Sherman Act;

     e) Award Plaintiffs and the Class their costs, expenses, and reasonable attorney’s

         fees in bringing this action;

     f) Award pre-judgment and post-judgment interest on all sums awarded; and

     g) Grant such other and further relief as this Court deems appropriate.



  Dated: April 15, 2020                                FEGAN SCOTT LLC


                                                       By: Elizabeth A. Fegan
                                                       Elizabeth A. Fegan
                                                       FEGAN SCOTT LLC
                                                       150 S. Wacker Dr., 24th Floor
                                                       Chicago, IL 60606
                                                       Ph: 312.741.1019
                                                       Fax: 312.264.0100
                                                       beth@feganscott.com

                                                       Lynn A. Ellenberger
                                                       FEGAN SCOTT, LLC
                                                       500 Grant St., Suite 2900
                                                       Pittsburgh, PA 15219
                                                       Ph: 412.346.4104
                                                       Fax: 412.785.2400
                                                       lynn@feganscott.com


                                           29
Case: 1:20-cv-02322 Document #: 1 Filed: 04/15/20 Page 32 of 33 PageID #:32




                                               J. Barton Goplerud
                                               SHINDLER, ANDERSON,
                                               GOPLERUD & WEESE, P.C.
                                               5015 GRAND RIDGE DRIVE,
                                               SUITE 100
                                               WEST DES MOINES, IA 50265
                                               Ph: (515) 223-4567
                                               Fax: (515) 223-8887
                                               goplerud@sagwlaw.com

                                               Counsel for Plaintiffs




                                    30
     Case: 1:20-cv-02322 Document #: 1 Filed: 04/15/20 Page 33 of 33 PageID #:33




                                  DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs demand a trial by jury of all issues properly

triable to a jury in this case.

                                               Dated: April 15, 2020

                                               By: /s/ Elizabeth A. Fegan
                                               Elizabeth A. Fegan
                                               FEGAN SCOTT LLC
                                               150 S. Wacker Dr., 24th Floor
                                               Chicago, IL 60606
                                               Ph: 312.741.1019
                                               Fax: 312.264.0100
                                               beth@feganscott.com
                                               Counsel for Plaintiffs




                                                 31
